Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Boyer et al. [US Patent Number 9,442,061 B1], fails to anticipate or render obvious a position module to determine an individual position of each of the functional elements after the object is positioned in the set of functional elements; and a contour module to determine a shape of the object based on the individual position of each of the functional elements and a void of functional elements created by the object positioned in the set of functional elements, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 8 is allowed because the closest prior art, Boyer et al. [US Patent Number 9,442,061 B1], fails to anticipate or render obvious each of the functional elements having a respective position after the object is positioned in the accumulation of functional elements, wherein, after the object is positioned in the accumulation of functional elements, a non- functional-element volume in the accumulation of functional elements corresponds to a volume of the object, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is allowed because the closest prior art, Boyer et al. [US Patent Number 9,442,061 B1], fails to anticipate or render obvious positioning the object in the grouping of functional elements, including contacting the object with a number of the functional elements; determining an individual position of each of the functional elements after the positioning the object in the grouping of functional elements; and determining a shape of the object based on the individual position of the number of the functional elements contacting the object, in combination with all other limitations in the claim(s) as defined by applicant.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartmann et al. (US Patent Application Publication 2011/0029470 A1) discloses a system and method for using a set of tactile sensors mounted on a surface to determine the three-dimensional morphology (e.g., size, shape, orientation, and/or position) and texture of objects of arbitrary shape.;
Russel et al. (US Patent Application Publication 2005/0058336 A1) discloses a method and apparatus for measuring the location of objects arranged on a convex surface using a plurality of cameras is arranged in a stationary array about the surface.

RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862